Citation Nr: 1413114	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  09-21 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 1962 to September 1964.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the RO in Roanoke, Virginia, which denied the above claim.  This case was first before the Board in January 2013, when it was remanded for further development.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets any further delay in adjudicating this claim, but finds that additional remand is necessary as the RO has failed to sufficiently comply with the terms of the Board's January 2013 remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  

The Board remanded this case for three separate actions to be taken: (1) to obtain the Veteran's records regarding disability benefits from the Social Security Administration; (2) to obtain any of the Veteran's outstanding mental health treatment records from the VA Medical Center (VAMC) in Beckley, West Virginia; and (3) to provide the Veteran with a VA examination to evaluate his psychiatric disability.  

Following the issuance of the January 2013 remand, the RO provided the Veteran with a VA psychiatric examination.  The RO also obtained the Veteran's records regarding disability benefits from the Social Security Administration.  However, there is no indication in the evidence of record that the RO ever attempted to obtain the Veteran's outstanding mental health treatment records from the Beckley, West Virginia VAMC.  

No attempt was made to obtain any of the Veteran's outstanding mental health treatment records from the Beckley, West Virginia VAMC.  Thus, the Board concludes that the AMC has failed to comply substantially with the January 2013 remand instructions.  The Board is obligated to remand for corrective action.  See Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA outpatient treatment records from the Beckley, West Virginia VAMC pertaining to the claimed acquired psychiatric disability, including PTSD.  The facility must provide a negative response if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).  

2. After obtaining the above records or determining that further attempts to obtain them would be futile, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


